Exhibit 23.1 We consent to the inclusion in Form S-1 Registration Statement (dated February 5, 2013) of Single Touch Systems, Inc. on Form S-1/A of our report dated December 31, 2012, with respect to our audits of the consolidated financial statements of Single Touch Systems Inc. as of September 30, 2012 and 2011, and for each of the years in the two year period ended September 30, 2012 which appears in the registration statement. We also consent to the reference to our Firm under the heading "Experts". /s/ Weaver Martin & Samyn LLC Weaver Martin & Samyn LLC Kansas City, Missouri October 21, 2013
